      Case: 1:19-cv-02465 Document #: 73 Filed: 02/02/21 Page 1 of 4 PageID #:367




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

MEDIA BANK, LLC,

                               Plaintiff,
         v.                                              Case No. 19-cv-02465

SCOTTeVEST, INC.,                                        Hon. Judge Steven C. Seeger

                               Defendant.                Hon. Mag. Judge Beth W. Jantz

SCOTTeVEST, INC.,

                               Counter-Plaintiff,
         v.

MEDIA BANK, LLC,

                               Counter-Defendant.


                                            JOINT STATUS REPORT

         Plaintiff/Counter-Defendant, Media Bank, LLC, and Defendant/Counter-Plaintiff,

ScotteVest, Inc. (collectively referred to herein as the “Parties”), by their respective counsel and

pursuant to this Court’s order dated November 2, 2020 (ECF 69), submit the following Joint

Status Report:

1.       Discovery:

         A.        Status of Discovery

         Written discovery requests have been served and written discovery is substantially

completed (including document subpoenas to multiple non-parties). Plaintiff is expecting to

supplement its production with additional emails during the week of February 1, 2021.

Defendant’s response to written discovery requests and production is not yet due.

         The parties have taken the deposition of Meryl Draper, an officer of Quirk Creative (via

Zoom), have served subpoenas on ScotteVest’s former President (Marshall Rule) and David

LP 17000759.1 \ 41552-116500
     Case: 1:19-cv-02465 Document #: 73 Filed: 02/02/21 Page 2 of 4 PageID #:368




Tiberia (Bluewater Media, LLC), and noticed the deposition of ScotteVest’s co-founder and

CEO, Scott Jordan, all for remote (Zoom) depositions.

       B.      Case Schedule

       The parties believe they can continue making progress toward completing fact discovery

between now and the current fact discovery cut-off date of March 15, 2021. In addition to the

three depositions already noticed, Defendant anticipates noticing between 4-6 depositions of

MBuy personnel. The specific witnesses to be deposed will depend on the extent of relevant

involvement, which will not be fully known until Defendant completes its review of Plaintiff’s

supplemental e-mail production. Defendant will also have to locate and serve a subpoena on a

former employee of Quirk Creative, who is believed to have relevant information. Given the

realities of coordinating schedules for ten witnesses, the parties believe they will likely need a

short extension of the current discovery cut-off to complete oral fact discovery.

       In addition, certain of Plaintiff’s requests for production will require counsel to meet-and-

confer, and may require motion practice if the parties are not able to reach a suitable accord. In

view of the foregoing, the parties have filed a motion contemporaneously with this report to

extend the fact discovery cut-off by sixty days, to May 15, 2021. Upon the completion of fact

discovery, the parties would like to revisit the possibility of settlement before setting an expert

discovery schedule.

2.     Motions:

       A.      Pending Motions

       On February 2, 2021, the parties filed an agreed motion to extend the existing fact

discovery completion deadline.

       B.      Briefing Schedule for Pending Motions

       N/A.

                                                 2
     Case: 1:19-cv-02465 Document #: 73 Filed: 02/02/21 Page 3 of 4 PageID #:369




3.     Status of Settlement Discussions:

       The Parties participated in a settlement conference with Magistrate Judge Finnegan that

did not result in a settlement (ECF 27). The working relationship between counsel remains very

positive, which will facilitate continued settlement discussions. The parties intend to revisit the

possibility of an additional settlement conference following the completion of fact discovery, and

before undertaking expert discovery.

4.     Other Issues:

       A.      Other Issues that Require Court Action

       At this time, there are no other issues that require Court action.

       B.      No Telephonic Hearing Necessary

       The parties do not believe that a telephonic hearing is necessary at this time.


Respectfully submitted,

/s/ George J. Spathis                                /s/ Elvis D. Gonzalez
                                                     Signed with permission
George J. Spathis, Esq. (ARDC No. 6204509)
Erin M. Mayer, Esq. (ARDC No. 6313447)               Elvis D. Gonzalez (ARDC No. 6280115)
LEVENFELD PEARLSTEIN, LLC                            ELVIS GONZALEZ, LTD.
2 North LaSalle Street, Suite 1300                   233 South Wacker Drive, Suite 6149
Chicago, Illinois 60602                              Chicago, Illinois 60606
(312) 346-8380                                       (312) 558-9779 x101
gspathis@lplegal.com                                 egonzalez@elvisgonzalezltd.com
emayer@lplegal.com
                                                     Attorney for Defendant
Attorneys for the Plaintiff




                                                 3
    Case: 1:19-cv-02465 Document #: 73 Filed: 02/02/21 Page 4 of 4 PageID #:370




                               CERTIFICATE OF SERVICE

       George J. Spathis, an attorney, hereby certifies that he caused a copy of the foregoing to

be served on all counsel of record by electronically filing the document with the Clerk of Court

using the ECF system this 2nd day of February, 2021.


                                                           /s/ George J. Spathis




                                               4
